DETAILED ACTION
Claim Objections
Claim 1 objected to because of the following informalities:  “wherein the individual sesnors comprised:” in line 23 should be --wherein each of the individual sensors comprises:--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,485,430 in view of Joubert (US 2006/0173712). The above patent teaches the sensor structure as recited. Joubert teaches a method of accessing measured and stored data ([0028-0029]), selecting a data set pertaining to an individual and compare it to the data of similar cases to arrive at a diagnosis ([0051] - it is noted that the comparison would be with data sets representing different irregular conditions). It would have been obvious to modify the above patent with Joubert to use the sensor in a specific application.
As to claim 12, Joubert teaches the healthcare entity comprises a doctor ([0053]).

s 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,485,430 in view of Joubert (US 2006/0173712) and Sun (2006/0195035).
As to claims 4-6, the above combination does not call out that the different irregular conditions comprises specific heart or non-heart problems, although Lu does state that the data obtained can be used as important indicators in the treatment of cardiovascular diseases ([0021]). However, Sun teaches a device for measuring blood pressure waveforms (Abstract) and discloses its use in determining conditions related to specific heart problems such as palpitations and non-heart problems such as a lung problem ([0136] - palpiations and tachypnea). As such, it would have been obvious to modify the above combination with Sun to use the data in obtaining specific diagnoses that can be obtained from pulse pressure data and increase the useful utility of the device.

Claims 7 and 8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,485,430 in view of Joubert (US 2006/0173712) and Bardy et al. (US 2001/0011153).
As to claim 7, the above combination does not necessarily teach that the sets of data are from multiple people and correlating further comprising correlating data from a selected person from which the data originates with the one or more conditions, although Joubert does mention making the comparison to similar cases ([0051]). Bardy teaches an analysis module which compares individual measurements for a disease specific group of patients or a patient population in general ([0055]). It would have been obvious to modify the above combination 
As to claim 8, the above combination does not necessarily teach an alert to one or more of the selected person, doctors, or other healthcare entities about the correlation. Bardy teaches a notification of a medical concern to medical practitioners ([0056]). It would have been obvious to further modify the above combination with Bardy to allow notification of interested or relevant parties on the condition of various individuals and increase the usefulness of the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that restricted claims currently remain withdrawn. However, should the applicant correct claim 13 in similar fashion as currently required for objected claim 1, and the double patenting rejection be overcome with the filing of a proper terminal disclaimer, the examiner will reconsider the restriction and determine whether claim 13 and its dependents are eligible for a rejoinder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791                                                                                                                                                                                           	2/9/22